                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                  ORLANDO DIVISION


JAY E. REESE,

                      Plaintiff,

v.                                                          Case No: 6:17-cv-1574-Orl-41GJK

FLORIDA BC HOLDINGS, LLC,

                      Defendant.

AND

RONALD WARD,

                      Plaintiff,

v.                                                            Case No: 6:18-cv-459-Orl-41GJK

FLORIDA BC HOLDINGS, LLC,

                      Defendant.
                                            /

                                            ORDER

       THIS CAUSE is before the Court on cross motions for summary judgment. Plaintiffs filed

a Motion for Partial Summary Judgment (“Plaintiffs’ MSJ,” Doc. 82) to which Defendant filed a

Response in Opposition (Doc. 89), and Plaintiffs filed a Reply (Doc. 90). Defendant also filed a

Motion for Summary Judgment (“Defendant’s MSJ,” Doc. 84) to which Plaintiffs filed a Response

in Opposition (Doc. 87), and Defendant filed a Reply (Doc. 92). Plaintiff Reese has also filed a

Renewed Motion to Have the Final Judgment Include Punitive Damages (“Renewed Motion,”

Doc. 83), to which Defendant filed a Response in Opposition (Doc. 86). For the reasons stated

herein, Plaintiffs’ MSJ will be granted in part and denied in part, Defendant’s MSJ will be denied,

and Plaintiff’s Renewed Motion will be granted.



                                           Page 1 of 42
                                      I.      BACKGROUND

       A.      FLSA Claims

       This case arises from alleged violations by Defendant of the Fair Labor Standards Act

(“FLSA”), 29 U.S.C. § 201 et seq. Defendant is a Limited Liability Company doing business as

Synergy Equipment. (Sawyer Decl., Doc. 84-1, at 1). Defendant is in the business of “sell[ing],

leas[ing], and servic[ing] construction equipment,” (McPhail Dep., Doc. 82-3, at 6), and is

generally subject to the FLSA, (Def.’s Resp. to Pls.’ First Interrogs., Doc. 82-1, at 3). Defendant

typically works with businesses, rather than individual consumers, and derives “at least 95 percent,

if not more,” of its sales, leases, and rentals from those business customers. (Doc. 82-3 at 10–11).

       Plaintiffs worked as Sales Coordinators for Defendant. (Doc. 84-1 at 2). Named Plaintiffs

in this action are Jay Reese (“Reese”) and Ronald Ward (“Ward”). Reese originally filed this FLSA

collective action in state court, and the case was removed here by Defendant. (Compl., Doc. 2, at

1; Notice of Removal, Doc. 1, at 1). In the Reese case, the Court conditionally certified the

following class:

               All employees of Defendant who worked at the Orlando or Daytona
               Beach locations and (1) are or were employed by Defendant as
               “Sales Coordinators” during the preceding three years; (2) were
               classified as exempt from the FLSA; and (3) worked more than forty
               hours in a work week without being paid proper overtime
               compensation.

(Apr. 30, 2018 Order, Doc. 49, at 2). Ward originally filed his action against Defendant in Ward

v. Florida BC Holdings LLC, No. 6:18-cv-459-Orl-41GJK. (Ward, Compl., Doc. 1, at 1). In the

Ward case, the Court conditionally certified two classes:

               All Employees of [Defendant] who were: (1) employed by
               [Defendant] as Sales Coordinators during the preceding three years
               at any store other than the Orlando or Daytona Beach stores; (2)
               were classified as exempt from the FLSA; and (3) worked more than




                                           Page 2 of 42
                  forty hours in a work week without being paid proper overtime
                  compensation.

                  All Employees of [Defendant] who: (1) are or were employed by
                  [Defendant] as Sales Coordinators since November 2016; (2)
                  worked more than forty hours in a work week; and (3) did not
                  receive proper overtime because: (a) [Defendant] failed to include
                  all weekly remuneration in Sales Coordinator’s regular rate of pay
                  when calculating the overtime rate and (b) failed to include all hours
                  worked when calculating overtime.

(Ward, Feb. 20, 2019 Order, Doc. 43, at 1–2). Subsequently, the two cases were consolidated.

(April 9, 2019 Order, Doc. 69, at 1). Throughout the litigation, thirteen additional Plaintiffs have

opted-in to one or more of the three conditionally certified classes.

       Reese was employed by Defendant as a Sales Coordinator from approximately September

2015 to December 2016. (Reese’s Answers to Ct.’s Interrogs., Doc. 16-1, at 1). Ward was

employed in the same capacity from approximately March 2016 to September 2017. (Ward, Doc.

26-1 at 1). All of the Opt-in Plaintiffs were also employed by Defendant as Sales Coordinators at

various periods between 2015 and 2019. (Def.’s Resps. to Pls.’ Req. for Admiss., Doc. 82-2, at 3–

6 (admitting)).

       The job description of a Sales Coordinator calls the position “a novice perspective into the

equipment rental business” and list as the “principal duties”:

            •     “support[ing] . . . the sales staff”;
            •     documenting sales activity;
            •     “support[ing] . . . the sales and management employees”;
            •     “[m]anag[ing] the receiving, organizing, locating and movement of equipment and
                  attachments”;
            •     “[m]aintain[ing] . . . inventory records”;
            •     “[a]ssist[ing] customers”; and
            •     “[o]ther duties as assigned.”

(Sales Coordinator Job Description, Doc. 25-2, at 1; Reese Dep., Doc. 82-8, at 3). Defendant

describes the “tasks” performed by Sales Coordinators as “directing drivers, coordinating logistics




                                              Page 3 of 42
of deliveries, serving as a dispatcher, drafting contracts, managing deliveries and returns,

inspecting equipment upon return, providing customer support, determining and adjusting rental

pricing, and recommending equipment to customers.” (Doc. 84-1 at 2; Doc. 82-8 at 3–10, 14). In

terms of adjusting equipment rental pricing, Sales Coordinators had “some discretion in quoting

rates to customers.” (Doc. 82-8 at 8). Defendant describes this as “sole discretion within a certain

range,” based on a rate sheet. (Doc. 84-1 at 3).

       Until November 2016, Defendant classified its Sales Coordinators as exempt pursuant to

the FLSA and therefore did not pay them overtime. (Doc. 82-3 at 12–13). Defendant reclassified

its Sales Coordinators as non-exempt in November 2016, at which time Defendant began

implementing a “fluctuating workweek.” (Id. at 25–26).

       Named Plaintiffs stated in their answers to the Court’s interrogatories that they received a

salary of $25,000 annually, paid in weekly installments of $480.77. (Doc. 16-1 at 1; Ward, Doc.

26-1 at 1). Each Plaintiff was also paid an additional “guarantee” payment on a monthly basis,

(Ward, Doc. 26-1 at 1), and received commission payments based upon the revenue of rentals at

the location where each Plaintiff worked, (Doc. 82-3 at 18–20). However, Plaintiffs produced pay

records for Reese suggesting that he was not paid a salary but was paid hourly. (Reese Pay History,

Doc. 87-1, at 2–4 (showing that Reese was paid only for the hours worked when he worked less

than forty hours in a week)).

       As a result of the initiation of the two instant consolidated lawsuits, Defendant “t[ook] a

closer look at [its] payroll records to see if there was a flaw.” (Doc. 82-3 at 28). Defendant

discovered that approximately fifteen to twenty of its employees were “underpaid” as a result of a

payroll “flaw.” (Id.). The underpaid wages amounted to approximately $20,000. (Id.; see also

Def.’s Resps. to Pls.’ Third Req. for Admiss., Doc. 82-4, at 5 (admitting that the underpaid wages




                                           Page 4 of 42
calculated by Defendant were greater than $20,000 and less than $25,000)). Defendant then “paid

all affected employees double the amounts due, except those individuals represented by . . . counsel

who rejected the payments in favor of continued litigation.” (Doc. 82-4 at 2–3).

       B.      Reese’s Tortious Interference Claim

       Defendant states that it makes use of standard non-compete and non-solicitation

agreements, which it requires all of its Sales Coordinators to sign. (Doc. 84-1 at 2). Defendant

contends that Reese signed a non-compete at the time he completed the rest of his employment

paperwork. (Id.). Reese states that he did not sign a non-compete. (Reese Dep., Doc. 87-12, at 3).

Defendant has not produced a signed copy of the purported non-compete. (See Ahern Letter, Doc.

87-16, at 1 (noting that Reese did not sign a non-compete and requesting a copy of the signed copy

if one existed); Def.’s Cease and Desist Letter to Reese, Doc. 84-11, at 1–5 (attaching unsigned

copies of the standard non-compete); Ahern Emails, Doc. 84-11, at 6–8 (discussing the absence of

any signed non-compete)).

       On December 27, 2016, non-party Ahern Rentals (“Ahern”) was contemplating hiring

Reese and sent a letter to Defendant requesting any and all agreements to which Reese may be

subject to by Defendant. (Doc. 87-16 at 1). The letter noted that if Ahern did not receive a response

that it would consider the non-response as acquiescence to the employment of Reese by Ahern and

waiver of any rights regarding any purported agreements between Defendant and Reese. (Id.).

Defendant did not respond. (Doc. 84-11 at 8). Ahern presumably hired Reese shortly thereafter. 1




       1
         There is no evidence in the record showing a hire date by Ahern of Reese, but
correspondence between Ahern and Defendant indicates that Reese was terminated by Ahern in
May 2017, leading to an inference that Reese was up until that point employed by Ahern.



                                           Page 5 of 42
       In May 2017, 2 Defendant sent a cease and desist letter to Reese with a copy to Ahern. (Doc.

84-11 at 1). The letter indicated that Reese was violating the purported non-compete by working

for Ahern. (Id.). The letter then informed Reese that he had five days to confirm termination of his

employment with Ahern, or Defendant would file a lawsuit to enforce its purported rights. (Id.).

Attached to the letter are unsigned copies of Defendant’s standard non-compete. As a result of the

cease and desist letter, Reese was terminated by Ahern. (Id. at 6).

       C.      Pending Motions

       In his Complaint, Reese pleaded three counts: (I) an FLSA individual claim; (II) an FLSA

collective action claim; and (III) a tortious interference claim. (Doc. 2 at 8–12). Ward pleaded two

counts: (I) an FLSA individual claim; and (II) an FLSA collective action claim. (Ward, Doc. 1 at

6–8). As noted, the two cases were consolidated. (Doc. 69 at 1). The parties have filed cross

motions for summary judgment, arguing that they are entitled to judgment as a matter of law as to

various aspects of the claims and defenses. (See generally Doc. Nos. 82, 84).

       Reese is also seeking permission to request punitive damages at trial for his tortious

interference claim. (See generally Doc. 54). Reese originally filed such a motion in November

2018, (Doc. 54), but it was denied as moot when the cases were consolidated. (Doc. 69 at 2). Now

before the Court is Reese’s Renewed Motion.

        II.    MOTION TO HAVE THE FINAL JUDGMENT INCLUDE PUNITIVE DAMAGES

       A.      Local Rule 3.01(g) Certification

       Before addressing the merits of Reese’s arguments, the Court recognizes Defendant’s

argument that Reese’s Renewed Motion fails to comply with Local Rule 3.01(g). Local Rule




       2
         The letter is dated May 26, 2016, but based on the remaining record of events before the
Court, the Court presumes that the 2016 date was a typo and that the letter was sent in 2017.



                                           Page 6 of 42
3.01(g) commands that, subject to enumerated exceptions that do not apply to the Renewed

Motion, “any motion in a civil case” shall contain certification that the moving party conferred

with the opposing party “in a good faith effort to resolve the issues raised by the motion.” “The

rule does not except renewed motions.” Am. Registry, Ltd. Liab. Co. v. Hanaw, No. 2:13-cv-352-

FtM-29CM, 2014 U.S. Dist. LEXIS 68488, at *2–3 (M.D. Fla. May 19, 2014) (collecting cases).

Accordingly, this Court could deny the Renewed Motion on this basis alone. Esrick v. Mitchell,

No. 5:08-cv-50-Oc-10GRJ, 2008 U.S. Dist. LEXIS 101304, at *3 n.6 (M.D. Fla. Dec. 3, 2008)

(collecting cases in the Middle District of Florida where motions were denied for failure of the

moving party to comply with Local Rule 3.01(g)). However, the Court also has the discretion to

suspend any application or enforcement of the Local Rules “in the interests of justice.” M.D. Fla.

R. 1.01(c). The Court will do so here in order to rule on the merits of the Renewed Motion.

Commun. Ctr., Inc. v. Komatsu, No. 6:05-cv-1254-Orl-31GJK, 2008 U.S. Dist. LEXIS 119363, at

*5 (M.D. Fla. Feb. 13, 2008).

       B.      FLSA Claims

       It appears from the argument in Reese’s Renewed Motion that he seeks punitive damages

only for the tortious interference claim. However, because the Renewed Motion does not expressly

state this, the Court will note that punitive damages are not available for FLSA civil claims. Bolick

v. Brevard Cty. Sheriff’s Dep’t, 937 F. Supp. 1560, 1566 (M.D. Fla. 1996); Snapp v. Unlimited

Concepts, Inc., 208 F.3d 928, 939 (11th Cir. 2000).

       C.      Tortious Interference Claim

               1.      Supplemental Jurisdiction

       As an initial matter, Defendant argues that the Court lacks jurisdiction over Reese’s tortious

interference claim. As this argument raises a question about the Court’s subject matter jurisdiction,




                                           Page 7 of 42
the Court held a telephonic status conference with the parties to determine how they would like to

be heard on the matter. (Min. Entry, Doc. 99). The Court permitted the parties to each file briefs

addressing whether the Court has supplemental jurisdiction over Reese’s tortious interference

claim. (Dec. 20, 2019 Order, Doc. 98, at 2; Dec. 27, 2019 Amended Order, Doc. 101, at 2; see

Reese’s Brief on Supplemental Jurisdiction, Doc. 102; Def.’s Brief Regarding Supplemental

Jurisdiction, Doc. 103). The Court now considers the parties’ arguments in these filings prior to

moving forward with determining whether Reese should be permitted to request punitive damages

associated with his tortious interference claim.

       Under 28 U.S.C. § 1367(a), “federal courts [have] ‘the power to exercise supplemental

jurisdiction over all claims that arise out of a common nucleus of operative fact with a substantial

federal claim.’” Upper Chattahoochee Riverkeeper Fund, Inc. v. City of Atlanta, 701 F.3d 669,

678 (11th Cir. 2012) (quoting Tamiami Partners, Ltd. ex rel. Tamiami Dev. Corp. v. Miccosukee

Tribe of Indians of Fla., 177 F.3d 1212, 1223 (11th Cir. 1999)). Based on the allegations in the

Complaint, where the federal and state claims each “‘involve[] the same facts, occurrences,

witnesses, and evidence,’ the case or controversy requirement of section 1367 is satisfied.” World

Holdings, Ltd. Liab. Co. v. F.R.G., 701 F.3d 641, 651 (11th Cir. 2012) (quoting Palmer v. Hosp.

Auth. of Randolph Cty., 22 F.3d 1559, 1560 (11th Cir. 1994)). If a federal court has supplemental

jurisdiction to hear a related state law claim pursuant to § 1367(a), the Court has discretion on

whether to exercise its power based on statutory factors, 28 U.S.C. § 1367(c), and on

considerations of “judicial economy, convenience, and fairness.” Hammett v. Bellsouth Telcoms,

LLC, No. 18-62156-CIV-DIMITROULEAS, 2018 U.S. Dist. LEXIS 224095, at *5 (S.D. Fla. Oct.

15, 2018) (quoting United Mine Workers v. Gibbs, 383 U.S. 715, 726 (1966)).




                                           Page 8 of 42
       Reese argues that supplemental jurisdiction is present because there are similar facts,

occurrences, evidence, and witnesses between the FLSA claims and the tortious interference claim.

Specifically, Reese asserts that Defendant’s alleged failure to pay overtime is a defense to

enforcement of the non-compete agreement; the non-compete agreement contains language

specifically relevant to the nature of Defendant’s business and Reese’s duties in his position as a

Sales Coordinator; and many of the witnesses overlap. Defendant argues that the tortious

interference claim “has nothing to do with [Reese’s] FLSA claims.” (Doc. 103 at 3).

       Section 1367(a) is satisfied, and the Court may exercise supplemental jurisdiction over a

state law claim, when the state and federal claims involve the same facts, occurrences, witnesses,

and evidence. World Holdings, 701 F.3d at 651. An employment relationship alone is insufficient

to satisfy § 1367. Malphurs v. Cooling Tower Sys., No. 5:13-CV-443(MTT), 2014 U.S. Dist.

LEXIS 58388, at *5–6 (M.D. Ga. Apr. 28, 2014); see also O’Grady v. Dough, 2013 U.S. Dist.

LEXIS 86270, at *1 (M.D. Fla.) (citation omitted). However, Reese has set forth significantly

more than just the similarity of the employment relationship that intertwines the FLSA claims and

the tortious interference claim. Reese argues that the resolution of questions integrally involved in

the FLSA overtime wage claims will serve as a defense to enforcement of the non-compete

agreement, if one actually exists. In other words, if Defendant failed to properly pay Reese, then

Reese may be able to assert the defense of prior breach. Next, Reese points to no less than four

witnesses for the FLSA claims—including an Opt-in Plaintiff—who have been deposed and/or

will testify to facts relevant to Reese’s tortious interference claim. All of this is more than enough

to satisfy § 1367(a), allowing the Court to exercise supplemental jurisdiction over Reese’s tortious

interference claim.




                                            Page 9 of 42
       Furthermore, the Court does not find any of the § 1367(c) factors to be present—the tortious

interference claim does not raise novel or complex issues of state law, it does not substantially

predominate over the FLSA claims, and neither the parties nor the Court have identified any other

exceptional circumstances that would warrant this Court declining to exercise supplemental

jurisdiction. Finally, the Court finds that judicial economy and convenience would be served by

exercising jurisdiction over Reese’s tortious interference claim.

               2.      Procedural Arguments

       Next, Defendant argues that Reese’s Renewed Motion is an untimely attempt to amend the

Complaint. In support of this argument, Defendant summarily asserts that while “the Motion is not

styled as a motion to amend, it has the same effect and should be treated as such.” (Doc. 86 at 4).

Reese’s Renewed Motion is not a motion to amend, and Defendant has not cited any legal authority

that supports its conclusion that the motion should be treated as one. Thus, the Court declines to

apply the legal standard for a motion to amend to the instant motion.

       Defendant also asserts that “Reese’s Motion should not be granted because the relief sought

is futile.” (Doc. 86 at 5). Defendant cites no legal authority to support this argument. The Court

presumes that Defendant is referring to the Court’s discretion to deny a motion for leave to amend

if the amendment would be futile. Bryant v. Dupree, 252 F.3d 1161, 1163 (11th Cir. 2001) (per

curiam) (citing Foman v. Davis, 371 U.S. 178, 182 (1962)). But, as stated above, Reese has not

filed a motion to amend. Additionally, to the extent that Defendant’s argument asserts that “Reese

will not succeed on his tortious interference claim” for the reasons argued in Defendant’s MSJ,

that motion will be denied by the Court, as discussed below in Section III.C.




                                          Page 10 of 42
                3.      Substantive Arguments

        Finally, the parties disagree as to whether Reese may, in accordance with Florida law,

request punitive damages for a tortious interference claim. Defendant argues that punitive damages

are not recoverable for tortious interference claims. However, Defendant relies on a case that

addresses Alabama substantive law, which does not apply to this claim as it is controlled by Florida

substantive law. (See Doc. 86 at 6 (citing Oxford Furniture Cos. v. Drexel Heritage Furnishings,

Inc., 984 F.2d 1118, 1127 (11th Cir. 1993) (applying the test for punitive damages set forth in the

Alabama Code))). Under Florida law, punitive damages may be considered for a tortious

interference claim. See, e.g., Imperial Majesty Cruise Line, LLC v. Weitnauer Duty Free, Inc., 987

So. 2d 706, 708 (Fla. 4th DCA 2008) (noting the Florida standard for punitive damages for the

intentional tort of tortious interference).

        Thus, the question becomes whether Reese may request punitive damages for this

particular claim of tortious interference. “Under the Erie doctrine, a federal court adjudicating state

law claims must apply state substantive law and federal procedural law. This rule also applies

where a federal court decides supplemental state law claims.” EarthCam, Inc. v. Oxblue Corp.,

658 F. App’x 526, 529 (11th Cir. 2016) (citations omitted). Federal Rule of Civil Procedure 8(a)

provides the relevant pleading standard, stating that “[a] pleading that states a claim for relief must

contain: . . . a short and plain statement of the claim showing that the pleader is entitled to relief;

and . . . a demand for the relief sought.” Rule 9(g) expands on Rule 8(a) and requires that “[i]f an

item of special damage is claimed, it must be specifically stated.” Fed. R. Civ. P. 9(g). Finally,

Rule 54(c) states that with the exception of a default judgment, a Court “should grant the relief to

which each party is entitled, even if the party has not demanded that relief in its pleadings.” The

Court will analyze Reese’s request in the context of these rules.




                                              Page 11 of 42
       Reese argues that “there need not be a specific demand for punitive damages in the

complaint for such damages to be included in the final judgment.” (Doc. 83 at 2). Defendant does

not provide a counter argument to this point. While the Eleventh Circuit has not expressly decided

whether punitive damages are “an item of special damage” pursuant to Rule 9(g), the circuit court

has held that “a specific prayer for punitive damages [i]s unnecessary . . . when [t]he complaint

allege[s] an adequate factual basis for punitive damages.” Scutieri v. Paige, 808 F.2d 785, 792–93

(11th Cir. 1987) (analyzing the issue in the context of Rule 54(c) and holding that failure to present

the issue of punitive damages to the jury was “reversible error”).

       Reese’s Complaint states that Reese “does not recall ever signing a non-compete agreement

with [Defendant].” (Doc. 2 at 7). Defendant has not produced a signed copy of the purported non-

compete, and it appears that Defendant knew at the time of the Complaint that a signed copy did

not exist. (See id.; Doc. 87-16 at 1; Doc. 84-11 at 1–5; Doc. 84-11 at 6–8). Reese’s Complaint also

cites the Florida statute providing that a court shall not enforce a restrictive covenant such as a

non-compete unless it is set forth in writing and signed by the person against whom enforcement

is sought. (Doc. 2 at 6 (citing Fla. Stat. § 542.335(1)(a))). Next, Reese’s Complaint alleges that

Defendant—while apparently knowing that it did not have a signed non-compete agreement—

nonetheless attempted to enforce such an agreement, resulting in Reese’s termination from Ahern.

Finally, Reese’s Complaint alleges that these actions were taken by Defendant “with the sole intent

of procuring [Reese’s] termination.” (Doc. 2 at 7). These facts provide an adequate factual basis

to support a potential claim for punitive damages, such that this Court finds it appropriate to allow

Reese to submit the issue to a jury. Hetrick v. Ideal Image Dev. Corp., No. 8:07-cv-871-T-33TBM,

2009 U.S. Dist. LEXIS 2083, at *6 (M.D. Fla. Jan. 5, 2009) (holding that “[the] court [wa]s




                                           Page 12 of 42
required to present the punitive damages issue to the jury” when the complaint contained

allegations of intentional misrepresentation).

                          III.    MOTIONS FOR SUMMARY JUDGMENT

       A.      Legal Standard

        “The court shall grant summary judgment if the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R.

Civ. P. 56(a). In ruling on a motion for summary judgment, the Court construes the facts and all

reasonable inferences therefrom in the light most favorable to the nonmoving party. Reeves v.

Sanderson Plumbing Prods., Inc., 530 U.S. 133, 150 (2000). However, when faced with a

“properly supported motion for summary judgment,” the nonmoving party “must come forward

with specific factual evidence, presenting more than mere allegations.” Gargiulo v. G.M. Sales,

Inc., 131 F.3d 995, 999 (11th Cir. 1997).

        “[A]t the summary judgment stage the judge’s function is not himself to weigh the

evidence and determine the truth of the matter but to determine whether there is a genuine issue

for trial.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 249 (1986). “Essentially, the inquiry is

‘whether the evidence presents a sufficient disagreement to require submission to the jury or

whether it is so one-sided that one party must prevail as a matter of law.’” Sawyer v. Sw. Airlines

Co., 243 F. Supp. 2d 1257, 1262 (D. Kan. 2003) (quoting Anderson, 477 U.S. at 251–52); see also

LaRoche v. Denny’s, Inc., 62 F. Supp. 2d 1366, 1371 (S.D. Fla. 1999) (“The law is clear . . . that

suspicion, perception, opinion, and belief cannot be used to defeat a motion for summary

judgment.”).




                                            Page 13 of 42
       B.      Analysis—FLSA Claims

       The FLSA was enacted in 1938 to “aid the unprotected, unorganized, and lowest paid of

the nation’s working population; that is, those employees who lacked sufficient bargaining power

to secure for themselves a minimum subsistence wage.” Hogan v. Allstate Ins. Co., 361 F.3d 621,

625 (11th Cir. 2004) (quoting Brooklyn Sav. Bank v. O’Neil, 324 U.S. 697, 707 n.18 (1945)). The

FLSA “establishes a minimum wage and overtime compensation for each hour worked in excess

of [forty] hours in each workweek for many employees.” Perez v. Mortg. Bankers Ass’n, 135 S.

Ct. 1199, 1204 (2015) (quotations omitted) (alterations incorporated).

       The FLSA also contains express exemptions, whereby minimum wage and overtime

provisions of the FLSA do not apply if an employee falls within one of the specified classes. Id.;

Morgan v. Family Dollar Stores, 551 F.3d 1233, 1265 (11th Cir. 2008). “The employer bears the

burden of establishing that it is entitled to an FLSA exemption.” Watkins v. City of Montgomery,

775 F.3d 1280, 1283 (11th Cir. 2014). While FLSA exemptions were previously “construed

narrowly against the employer,” Rock v. Ray Anthony Int’l, LLC, 380 F. App’x 875, 877 (11th Cir.

2010), the United States Supreme Court recently expressly rejected this canon in Encino

Motorcars, LLC v. Navarro, 138 S. Ct. 1134, 1142 (2018). “FLSA exemptions should be given ‘a

fair reading.’” Casey v. 1400 Northside Drive, Inc., No. 1:16-cv-4517-SCJ, 2018 U.S. Dist. LEXIS

221223, at *2 (N.D. Ga. Aug. 6, 2018) (quoting Encino, 138 S. Ct. at 1142) (also discussing

Encino’s dissenting opinion on the matter).

               1.     Administrative Exemption

       The FLSA exempts any employee “employed in a bona fide executive, administrative, or

professional capacity.” Perez, 135 S. Ct. at 1204 (quoting 29 U.S.C. § 213(a)(1)). United States




                                          Page 14 of 42
Department of Labor regulations (hereinafter, “FLSA regulations”) 3 interpret the administrative

portion of this exemption to mean an employee who:

                  (1) is compensated on a salary basis above a certain amount; 4 (2)
                  has as a primary duty the performance o[f] office or non-manual
                  work “directly related to the management or general business
                  operations of the employer or the employer’s customers”; and (3)
                  has as a primary duty “the exercise of discretion and independent
                  judgment with respect to matters of significance.”

Gonzalez v. Batmasian, 734 F. App’x 677, 680 (11th Cir. 2018) (quoting 29 C.F.R. § 541.200);

Watkins, 775 F.3d at 1283. Both parties move for summary judgment on this exemption, but

Plaintiff only moves as to certain factors. Nonetheless, the parties disagree as to every one of the

factors.

                         a.     Salary Basis

           As to the first factor—whether the employee is compensated on a salary basis above $455

per week—Defendant is the only one moving for summary judgment on this factor and it has

generally failed to cite evidence in support of its argument. See Fed. R. Civ. P. 56(c)(1)(A) (“A

party asserting that a fact cannot be or is genuinely disputed must support the assertion by . . .

citing to particular parts of materials in the record.”); id. at 56(c)(3) (“The court need consider only

the cited materials.”). Defendant’s MSJ states: “Reese and Ward were each paid a salary of

$25,000.00 per year in addition to a commission based on branch sales.” (Doc. 84 at 3). But

Defendant fails to cite any evidence in the record that supports this statement as an undisputed

fact. Later, Defendant states again that “Reese was compensated a salary of $25,000 per year, plus



           3
         For a discussion on deference to the FLSA regulations see Rodriguez v. Home Heroes,
LLC, No. 8:13-cv-2711-T-26AEP, 2015 U.S. Dist. LEXIS 18769, at *18 (M.D. Fla. Feb. 17, 2015),
and McKenzie v. Lindstrom Air Conditioning, Inc., No. 08-CV-61378-GOLD-McALILEY, 2009
U.S. Dist. LEXIS 139086, at *8–9 (S.D. Fla. Sep. 3, 2009).
       4
         For the purposes of this case, this amount is $455 per week. See Watkins, 775 F.3d at
1283 (citing 29 C.F.R. § 541.200(a)).



                                            Page 15 of 42
a commission guarantee of $1,667 per month.” (Id. at 16). But once again, Defendant provides no

citation whatsoever. In fact, under the heading in Defendant’s MSJ titled “Reese and Ward

received sufficient pay to qualify for the exemption,” Defendant does not provide a single citation

to evidence, nor can it reference previous citations because it has provided none. (Id. at 15–16).

       The singular citation to evidence on this point in Defendant’s MSJ appears near the end of

the motion, where Defendant states that Plaintiffs “were each paid a salary of $480.77 per week,

plus a commission.” (Id. at 21 (citing Doc. 84-1 at 5)). But this statement—the only one supported

by a record citation—is problematic as well. First, the evidence does not say what Defendant

purports it to say. The declaration cited states that Reese and Ward “were paid a salary plus a

commission.” (Doc. 84-1 at 5). It does not include any information regarding the amount of the

salary. Second, Plaintiffs have produced evidence suggesting that they may not have been paid on

a salary basis and instead were paid hourly. (Doc. 87-1 at 2–4). That is, Reese’s check history

shows that for some weeks he was paid “Salary” for “40.00” hours, whereas other weeks he was

paid “Regular” pay for a number of hours less than forty, which would indicate that he may have

been paid hourly these weeks. (Id.) Therefore, on this element of the exemption, there exists a

disputed issue of fact.

       Defendant must demonstrate that all of the factors of the administrative exemption have

been met in order to be exempt, and it has failed to do so. As the summary judgment burden is on

the moving party—and Defendant has failed to meet that burden. Summary judgment is due to be

denied to Defendant as to the administrative exemption.

                          b.   Primary Duty

       The question to be answered for this factor is whether the employee “has as a primary duty

the performance o[f] office or non-manual work ‘directly related to the management or general




                                          Page 16 of 42
business operations of the employer or the employer’s customers.’” Gonzalez, 734 F. App’x at 680

(quoting 29 C.F.R. § 541.200(a)). An employee’s “primary duty” is defined as “the principal, main,

major or most important duty that the employee performs.” 29 C.F.R. § 541.700(a). The

regulations also clarify that “[t]he phrase ‘directly related to the management or general business

operations’ refers to the type of work performed by the employee[, and t]o meet this requirement,

an employee must perform work directly related to assisting with the running or servicing of the

business.” Id. § 541.200(a). Work that falls within this definition “includes, but is not limited to,

work in functional areas such as tax; finance; accounting; budgeting; auditing; insurance; quality

control; purchasing; procurement; advertising; marketing; research; safety and health; personnel

management; human resources; employee benefits; labor relations; public relations, government

relations; computer network, internet and database administration; legal and regulatory

compliance; and similar activities.” Id. § 541.200(b).

        The primary duty determination “must be based on all the facts in a particular case, with

the major emphasis on the character of the employee’s job as a whole.” Id. § 541.700(a). The

Eleventh Circuit has recognized “the necessarily fact-intensive nature of the primary duty inquiry,

that the answer is in the details, and that where an issue turns on the particular facts and

circumstances of a case, it is not unusual for there to be evidence on both sides of the question,

with the result hanging in the balance.” Morgan, 551 F.3d at 1269 (internal quotes and citations

omitted); see also Rodriguez v. Farm Stores Grocery, Inc., 518 F.3d 1259, 1264 (11th Cir. 2008)

(“When it comes to deciding whether an employee is an executive within the meaning of the FLSA,

the answer is in the details.”).

        Plaintiffs argue that they did not perform any of the type of work noted in the § 541.200(b)

list and that their “primary duty” was “rent[ing], sell[ing], and servic[ing] construction




                                           Page 17 of 42
equipment.” (Doc. 82 at 6). Whereas Defendant describes Plaintiffs’ roles as Sales Coordinators

differently. Defendant contends that Plaintiffs, inter alia, “(i) prepared sales contracts, (ii)

provided customer service, (iii) managed the delivery of equipment to the purchaser, (iv) handled

customer complaints, (v) arranged for repairs or replacement of equipment to be made, (vi)

inspected returned equipment, and (vii) advised customers on products.” (Doc. 89 at 6).

       Plaintiffs argue that their primary duty was related to rental, sales, and service of the

construction equipment, but Plaintiffs also do not dispute that the Sales Coordinator job description

is an accurate representation of the duties of a Sales Coordinator. (Doc. 25-2 at 1; Doc. 82-8, at 3).

This job description includes as “principal duties” documenting sales activity, managing

equipment rentals, and maintaining inventory records. (Doc. 25-2 at 1). While “managing” may

on its face appear to support a finding that this element of the administrative exemption is met, it

is not dispositive. Rutenberg v. Boynton Carolina Ale House, LLC, No. 09-80409-CIV, 2010 U.S.

Dist. LEXIS 1520, at *3 (S.D. Fla. Jan. 8, 2010) (“[M]erely having the title ‘manager’ is not

talismanic, and the Court must still engage in a fact-specific inquiry to determine whether

Plaintiff’s most critical duties to the enterprise were his exempt managerial duties.”). Other than

generic references to “[a]ssist[ing] customers” and “[o]ther duties as assigned,” (Doc. 25-2 at 1),

the job description does not include any duties that would indicate that renting, selling, or servicing

the construction equipment is a principal duty of a Sales Coordinator. The job description also

notes twice that one of the principal duties of a Sales Coordinator is supporting sales staff, (id.),

which leads to an inference that the task of renting and selling is not a primary duty of Sales

Coordinators. The job description thus conflicts with other evidence in the record that shows that




                                            Page 18 of 42
Sales Coordinators do in fact rent equipment and obtain rental contracts. 5 (Thompson Dep., Doc.

82-9, at 4; Doc. 82-3 at 22–23).

       Despite all parties agreeing that the job description is an accurate representation of what a

Sales Coordinator does, that description does not resolve the primary duty question, and a disputed

issue of material fact exists. Therefore, Plaintiffs have not met their burden for summary judgment

on this issue. With “the necessarily fact-intensive nature of the primary duty inquiry, . . . the answer

is in the details,” Morgan, 551 F.3d at 1269, and neither party has provided sufficient details—

supported by undisputed record evidence—to determine the “character of the [Sales Coordinator]

job as a whole.” 29 C.F.R. § 541.700(a). Thus, summary judgment will not be granted to either

party on the administrative exemption.

               2.      Commissioned Work Exemption

       Next, Plaintiffs move for summary judgment on what they call the retail or service

establishment exemption. This FLSA exemption applies to “commissioned work,” at a retail or

service establishment. Klinedinst v. Swift Invs., Inc., 260 F.3d 1251, 1254 n.2 (11th Cir. 2001)

(citing 29 U.S.C. § 207(i)). The exemption provides that:

               No employer shall be deemed to have violated [FLSA’s overtime
               provisions] by employing any employee at a retail or service
               establishment for a workweek in excess of [40 hours], if (1) the
               regular rate of pay of such employee is in excess of one and one-half


       5
          This portion of a Sales Coordinator’s job may very well be incidental in time and/or
importance, such that the employee could still be found to be exempt, but the parties have not cited
evidence in the record that would resolve this question. See 29 C.F.R. § 541.700(a) (listing as
factors to be considered in the primary duty determination “the relative importance of the exempt
duties as compared with other types of duties[ and] the amount of time spent performing exempt
work”). According to FLSA regulations, “employees who spend more than [fifty] percent of their
time performing exempt work will generally satisfy the primary duty requirement. Time alone,
however, is not the sole test, and nothing in this section requires that exempt employees spend
more than [fifty] percent of their time performing exempt work. Employees who do not spend
more than [fifty] percent of their time performing exempt duties may nonetheless meet the primary
duty requirement if the other factors support such a conclusion.” Id. § 541.700(b).



                                            Page 19 of 42
               times the minimum [wage], and (2) more than half his compensation
               for a representative period (not less than one month) represents
               commissions on goods or services.

29 U.S.C. § 207(i). Plaintiffs argue that Defendant cannot establish this exemption because

Defendant is not a “retail or service establishment,” and Sales Coordinators were not paid one and

one-half times the minimum wage for all hours worked. Defendant argues that Sales Coordinators

do qualify under this exemption, though Defendant does not move for summary judgment on this

question.

       As a threshold issue here, Plaintiffs appear to confuse their burden on summary judgment.

While it is true that “[t]he employer bears the burden of establishing that it is entitled to an FLSA

exemption,” Watkins, 775 F.3d at 1283, this requirement does not shift the burden on summary

judgment away from the moving party. Here, Plaintiffs move for summary judgment on this

exemption, and Defendant does not, so “the burden of production . . . is on Plaintiff[s]. Therefore,

for Plaintiff[s’] Motion to be granted, Plaintiffs have the burden of showing that there are no

genuine issues of fact, and that it can be determined as a matter of law that the exemption does not

apply.” Mendoza v. Am. Fruit & Produce Corp., No. 07-21879-CIV-LENARD/TORRES, 2008

U.S. Dist. LEXIS 84921, at *5 n.3 (S.D. Fla. Oct. 22, 2008).

       As to the first consideration of § 207(i), the exemption only applies to “a retail or service

establishment.” 29 U.S.C. § 207(i). “The determination of whether an establishment qualifies as

retail is a matter of law for the court.” Home Heroes, 2015 U.S. Dist. LEXIS 18769, at *14. The

term “retail or service establishment” is not defined in the current version of the statute containing

the exemption. However, despite its repeal, courts continue to apply the definition contained in the

previous version of the statute. Id. at *15 (“Absent specific congressional intent, [courts] will not

conclude that Congress retained the term ‘retail or service establishment’ in § 207(i) yet at the




                                           Page 20 of 42
same time discarded thirty years of established meaning.” (quoting Reich v. Delcorp, Inc., 3 F.3d

1181, 1183 (8th Cir. 1993))); see also Gieg v. DRR, Inc., 407 F.3d 1038, 1047 (9th Cir. 2005).

Thus, the applicable definition of a retail or service establishment is “an establishment ‘[seventy-

five] per centum of whose annual dollar volume of sales of goods or services (or of both) is not

for resale and recognized as retail sales or services in the particular industry.’” Id. (quoting 29

U.S.C. § 213(a)(2), repealed by, Pub. L. No. 101-157, § 3(c)(1), 103 Stat. 939 (1989); 29 C.F.R.

§ 779.411).

       Oddly enough, neither party cites this definition. Nonetheless, the FLSA regulations break

down the definition of a retail or service establishment into three parts:

               The statutory definition of the term “retail or service establishment”
               . . . clearly provides that an establishment to be a “retail or service
               establishment”: (a) Must engage in the making of sales of goods or
               services; and (b) [seventy-five] percent of its sales of goods or
               services, or of both, must be recognized as retail in the particular
               industry; and (c) not over [twenty-five] percent of its sales of goods
               or services, or of both, may be sales for resale.

29 C.F.R. § 779.313.

       First, “a business must have a ‘retail concept . . . before the industry characterization of its

sales can be considered.” Jones v. Tucker Communs., Inc., No. 5:11-cv-398 (MTT), 2013 U.S.

Dist. LEXIS 163509, at *18 (M.D. Ga. Nov. 18, 2013) (quoting Brennan v. Great Am. Disc. &

Credit Co., 477 F.2d 292, 295 (5th Cir. 1973) (internal quotations omitted)); see also 29 C.F.R.

§ 779.316. FLSA regulations attempt to clarify the question, stating that “[t]ypically a retail or

service establishment is one which sells goods or services to the general public.” 29 C.F.R.

§ 779.318(a). The establishment “serves the everyday needs of the community in which it is

located.” Id. And establishments lacking the “retail concept” do not qualify. Id. § 779.316. But this

definition has its limits. For example, the regulation notes that this is the “[t]ypical[]” definition




                                           Page 21 of 42
for a retail or service establishment. Id. Thus, an establishment could be atypical of this definition

and still be a retail or service establishment within the meaning of the exemption. On the other end

of the spectrum, the FLSA regulations note that “not every establishment which engages in retail

selling of goods or services will constitute a ‘retail or service establishment’ within the meaning

of [the FLSA].” 29 C.F.R. § 779.24. However, “a ‘retail concept’ cannot be artificially created in

an industry in which there is no traditional concept of retail selling or servicing.” 29 C.F.R.

§ 779.316.

       “Determination of whether a business fits within a retail concept is not easy,” McKenzie v.

Lindstrom Air Conditioning, Inc., No. 08-CV-61378-GOLD-McALILEY, 2009 U.S. Dist. LEXIS

139086, at *6 (S.D. Fla. Sep. 3, 2009), and “[t]he approach is necessarily case-by-case in

determining whether the particular establishment possesses a retail concept.” Home Heroes, 2015

U.S. Dist. LEXIS 18769, at *19. Plaintiffs argue that Defendant falls within the “partial list of

establishments lacking retail concept” enumerated in the regulations. 29 C.F.R. § 779.317. That

is, “establishments engaged in selling or servicing of construction, mining, manufacturing and

industrial machinery, equipment and tools” definitively lack a retail concept sufficient to fall under

the exemption. Id. Defendant rightly counters this absolute assertion by correctly noting that the

list contained in “§ 779.317 is not necessarily determinative of whether [a business] qualifies as a

retail establishment.” (Doc. 89 at 8 n.2); see Home Heroes, 2015 U.S. Dist. LEXIS 18769, at *19

n.54 (citing Alvarado v. Corp. Cleaning Serv., 719 F. Supp. 2d 935, 946 (N.D. Ill. 2010) (collecting

cases)).

       “Courts have applied varying degrees of deference to the [FLSA] regulations . . . ,

depending on their nature and status.” Home Heroes, 2015 U.S. Dist. LEXIS 18769, at *18 (citing

Selz v. Investools, Inc., No. 2:09-cv-1042 TS, 2011 U.S. Dist. LEXIS 9364, at *11 n.29 (D. Utah




                                           Page 22 of 42
Jan. 27, 2011) (listing cases with differing applications of degrees of deference)). “Some

circumstances warrant application of the more limited Skidmore deference, while others justify the

higher level deference of Chevron.” Id. (citing Skidmore v. Swift & Co., 323 U.S. 134, 140 (1944);

Chevron U.S.A., Inc. v. Natural Res. Def. Council, Inc., 467 U.S. 837 (1984)). Regulations are

afforded the greatest deference—Chevron deference—“unless they are arbitrary, capricious, or

manifestly contrary to the statute.” Chevron, 467 U.S. 837, 844 (1984). “If the regulation does not

pass Chevron muster, then the more limited Skidmore deference, one of persuasion, is applied to

the agency interpretation.” Home Heroes, 2015 U.S. Dist. LEXIS 18769, at *18–19 (citing

Skidmore, 323 U.S. at 140 (holding that interpretive regulations not meeting Chevron standards

still “constitute a body of experience and informed judgment to which courts and litigants may

properly resort for guidance”)).

       This Court will take a cue from previous cases in the Middle District of Florida and look

to both the list contained in 29 C.F.R. § 779.317 and the characteristics set forth in 29 C.F.R.

§ 779.318 to determine whether Defendant lacks a retail concept. See Reich v. Cruises Only, Inc.,

No 95-660-CIV-ORL-19, 1997 U.S. Dist. LEXIS 23727, at *9–12 (M.D. Fla. June 4, 1997)

(holding that the list in 29 C.F.R. § 779.317 is arbitrary and applying the characteristics in 29

C.F.R. § 779.318 to determine whether the business lacked a retail concept); Home Heroes, 2015

U.S. Dist. LEXIS 18769, at *23 (holding that “[t]he Court need not find that the regulation is

arbitrary and capricious” but still applying the characteristics in 29 C.F.R. § 779.318 to determine

whether the business lacked a retail concept).

       Defendant argues that Plaintiffs have mischaracterized it as “a construction company.”

(Doc. 89 at 9). While “[c]onstruction contractors” and “[s]pecial trade contractors (construction

industry)” are included in the list contained in 29 C.F.R. § 779.317, the list also contains another




                                          Page 23 of 42
category that references a narrower business—“establishments engaged in selling or servicing of

construction, . . . equipment and tools.” This is the category that Plaintiffs cite. This is a different

business category than simply a construction company. And, it is a category that aptly describes

exactly what business Defendant is engaged in. (Doc. 82-3 at 6 (stating that Defendant “sell[s],

lease[s], and service[s] construction equipment” and does nothing else)).

        The FLSA regulations note that in circumstances such as this, “[t]he list of strictly

commercial items whose sale can be deemed retail is very small.” 29 C.F.R. § 779.318(b).

Defendant essentially argues, without any citation to record evidence, that its business falls within

this very small minority. The Court is unpersuaded by this argument. Defendant does not

“[t]ypically . . . sell[] goods or services to the general public.” 29 C.F.R. § 779.318(a); (Doc. 82-3

(stating that Defendant sells and leases its equipment to “construction companies,” which are not

the general public)). Defendant does not “serve[] the everyday needs of the community” or provide

“services for the comfort and convenience of [the] public in the course of its daily living.” 29

C.F.R. § 779.318(a). Indeed, there is no evidence that the general public has an everyday need for

“[h]eavy [equipment], earth [equipment], compact equipment, aerial equipment, pumps, [or]

trench boxes.” (Doc. 82-3 at 16). And while Defendant states that it leases and sells other

equipment such as “plumbing snakes [and] pressure washers,” (Doc. 84-1 at 2), which might be

more likely to be used by the general public, Defendant admits that leases and sales of heavy

equipment and the like are what “run[] the business.” (Doc. 82-3 at 16).

        To quote the Eleventh Circuit, the Court will “adhere to the time-tested adage: if it walks

like a duck, quacks like a duck, and looks like a duck, then it’s a duck.” Sierra Club v. Flowers,

526 F.3d 1353, 1359 (11th Cir. 2008) (quoting BMC Indus., Inc. v. Barth Indus., Inc., 160 F.3d

1322, 1337 (11th Cir. 1998) (Tjoflat, J.)). Defendant is attempting to divine a retail concept when




                                            Page 24 of 42
such just does not exist within the industry in which it does business. Defendant’s business lacks

a retail concept because it fits within an exact category enumerated in the FLSA regulations as

lacking retail concept, 29 C.F.R. § 779.317, and it also fails to demonstrate any of the

characteristics set forth in 29 C.F.R. § 779.318. 6 Therefore, this Court need not consider the

remaining two parts of the statutory definition of retail or service establishment, 29 C.F.R. §

779.313, nor the remaining two wage and compensation questions pursuant to 29 U.S.C. § 207(i).

The Court will grant summary judgment to Plaintiffs on the issue of the commissioned work

exemption.

               3.      Combination Exemption

       Next, Plaintiffs move for summary judgment on Defendant’s asserted combination

exemption. The so-called “combination exemption” is not actually a stand-alone exemption. Drake

v. Steak N Shake Ops., No. 4:14-cv-01535-JAR, 2019 U.S. Dist. LEXIS 8167, at *4 (E.D. Mo. Jan.

15, 2019) (citing IntraComm, Inc. v. Bajaj, 492 F.3d 285, 295 (4th Cir. 2007)). 7 Rather, this

provision in the FLSA regulations “provides a mechanism for cobbling together different exempt

duties for purposes of meeting the primary-duty test.” Harrison v. U.S. Pipe & Foundry, No. 2:14-

cv-01806-JEO, 2016 U.S. Dist. LEXIS 118259, at *32 (N.D. Ala. Apr. 19, 2016) (quoting

IntraComm, 492 F.3d at 294). That is, “[e]mployees who perform a combination of exempt duties



       6
         The Court therefore finds it unnecessary to determine whether the inclusion of the specific
category on the list in 29 C.F.R. § 779.317 is arbitrary and capricious.
       7
         “In IntraComm . . . , the Fourth Circuit relied on the Secretary of Labor’s interpretation
to conclude that § 541.708 does not give rise to an independent exemption. . . . [T]he court noted
the Secretary’s ‘longstanding support of’ ‘reading the combination-exemption regulation to
provide an alternative method for satisfying the primary-duty test,’ ‘rather than creating a new,
independent test for exempt status.’” Drake, 2019 U.S. Dist. LEXIS 8167, at *4–5 (quoting
IntraComm, 492 F.3d at 295). Additionally, “the combination exemption is found in Subpart H,
‘Definitions and Miscellaneous Provisions,’ along with sections providing guidance on
determining primary duty . . . . It does not appear in a dedicated subpart outlining the specific
requirements for proving exempt status, as the other express exemptions are.” Id.



                                          Page 25 of 42
as set forth in the [FLSA] regulations . . . for executive, administrative, professional, outside sales

and computer employees may qualify for exemption.” 29 C.F.R. § 541.708. “[F]or example, an

employee whose primary duty involves a combination of exempt administrative and exempt

executive work may qualify for exemption.” Id.

       Plaintiffs argue that Defendant “cannot claim this exemption as a matter of law” because

Defendant has only asserted one such exemption that can be combined under this provision of the

FLSA regulations—the administrative exemption contained in § 213(a). (Doc. 82 at 15–16).

However, the FLSA regulations and legal authority both make clear that the exemption expressed

in 29 U.S.C. § 213(a)(1) actually encompasses multiple exemptions—the executive exemption,

the administrative exemption, and the professional exemption. See 29 C.F.R. § 541.0(b) (“The

requirements for these exemptions are contained in this part as follows: executive employees,

subpart B; administrative employees, subpart C; professional employees, subpart D.” (emphasis

added)); Bolick v. Brevard Cty. Sheriff’s Dep’t, 937 F. Supp. 1560, 1570 (M.D. Fla. 1996)

(“Congress expressly authorized the Secretary of Labor to define the scope of the executive,

administrative, and professional employee exemptions.”); Wood v. Kinetic Sys., No. 1:10-cv-001-

CWD, 2011 U.S. Dist. LEXIS 42438, at *11 n.10 (D. Idaho Apr. 19, 2011) (“Under the regulations,

these are distinct exemptions.”).

       Courts in this circuit regularly consider the combination exemption based on a combination

of the administrative and executive exemptions. See, e.g., Harrison, 2016 U.S. Dist. LEXIS

118259, at *32–33. Indeed, even the example in the FLSA regulation setting out the combination

exemption contemplates this exact scenario. 29 C.F.R. § 541.708 (“[F]or example, an employee

whose primary duty involves a combination of exempt administrative and exempt executive work




                                            Page 26 of 42
may qualify for exemption.”). Thus, Plaintiffs’ MSJ is due to be denied as to the combination

exemption.

               4.      Good Faith Defenses

       The FLSA contains safe harbor provisions that can protect employers from liability if they

acted in good faith reliance on FLSA regulations or guidance in their failure to pay appropriate

wages or overtime to employees. Perez, 135 S. Ct. at 1209 (citing 29 U.S.C. § 259(a), (b)(1)); see

also 29 U.S.C. § 260. Defendant has asserted two such good faith defenses, contained in 29 U.S.C.

§§ 259, 260.

                       a.      29 U.S.C. § 259

       The good faith defense contained in 29 U.S.C. § 259 provides that an employer is not

subject to liability for the failure to pay overtime under the FLSA if “it demonstrates that the ‘act

or omission complained of was in good faith in conformity with and in reliance on any written

administrative regulation, order, ruling, approval, or interpretation’ of the Administrator of the

Department[ of Labor’s] Wage and Hour Division, even when the guidance is later ‘modified or

rescinded.’” Perez, 135 S. Ct. at 1209 (quoting 29 U.S.C. § 259(a), (b)(1)); see also Wouters v.

Martin Cty., 9 F.3d 924, 930 n.20 (11th Cir. 1993). If established, this defense acts as a complete

bar to an FLSA action. 29 U.S.C. § 259(a). The Eleventh Circuit uses an objective test that requires

an employer to demonstrate three elements, drawn from the statutory language, to establish this

defense: “the act or omission complained of” must have been “(1) taken in good faith and (2) . . .

in conformity with and (3) in reliance on a written interpretation by [the Department of Labor].”

Thomas v. Waste Pro USA, Inc., No. 8:17-cv-2254-T-36CPT, 2019 U.S. Dist. LEXIS 169336, at

*68–69 (M.D. Fla. Sep. 30, 2019) (quoting Cole v. Farm Fresh Poultry, Inc., 824 F.2d 923, 926




                                           Page 27 of 42
(11th Cir. 1987)). Additionally, “[t]he written administrative interpretation must provide a clear

answer to the particular situation.” Id. at *69 (quoting Cole, 824 F.2d at 928).

       Plaintiffs have moved for summary judgment on Defendant’s § 259 good faith defense.

Plaintiffs argue that Defendant has failed to identify or produce any written statement by the

Department of Labor on which Defendant relied, despite numerous requests for such. Defendant

counters by asserting that there are disputed issues of material fact with regard to its good faith

defenses and that it relied “on the advice of counsel and analysis of applicable regulations” in

making its FLSA exemption decisions. (Doc. 89 at 13).

       As a threshold issue on this matter, Defendant highlights for the Court the standard on

summary judgment. Defendant correctly notes that the Court must construe the facts and all

reasonable inferences therefrom in the light most favorable to the nonmoving party. Reeves, 530

U.S. at 150. However, what Defendant omits is that when faced with a “properly supported motion

for summary judgment,” the nonmoving party “must come forward with specific factual evidence,

presenting more than mere allegations.” Gargiulo, 131 F.3d at 999 (emphasis added). Plaintiffs

have presented the Court with a properly supported motion for summary judgment on this issue.

Defendant now must put forth specific factual evidence to counter Plaintiffs’ MSJ.

       Plaintiffs assert, and the Court agrees, that Defendant has failed to produce any record

evidence that it relied on a written interpretation by the Department of Labor that provides a clear

answer to its particular situation with regard to the Sales Coordinators. The evidence in the record

plainly supports a conclusion that Defendant has not produced any such evidence because

Defendant in fact did not rely on a written interpretation by the Department of Labor. Defendant

states that its “executive team classified Sales Coordinators as exempt based on the advice of

counsel and applicable regulations and Department of Labor Guidance.” (Doc. 82-1 at 5).




                                           Page 28 of 42
However, “[t]he law is clear that the section 259 good faith defense requires reliance on a written

administrative statement.” Cusumano v. Maquipan Int’l, Inc., 390 F. Supp. 2d 1216, 1221 (M.D.

Fla. 2005); see also id. (“The showing of objective good faith alone is insufficient: the employer

must also show that it acted in actual conformity with and in reliance on written agency

interpretation.” (citation omitted)). And, even if Defendant did provide the applicable regulations

it generically references, “good faith reliance on general regulations is not enough for a § 259

defense.” Sullivan v. PJ United, Inc., 362 F. Supp. 3d 1139, 1162 (N.D. Ala. 2018) (citing Cole,

824 F.2d at 927). The FLSA regulations themselves do not constitute a written interpretation

sufficient to support a § 259 defense. Ballehr v. Centers, No. 5:08-cv-261-Oc-10GRJ, 2009 U.S.

Dist. LEXIS 137219, at *18 (M.D. Fla. Nov. 10, 2009). “[T]o accept [the] argument that [an

employer] relied on the regulations themselves, ‘would mean that any employer could establish a

good-faith defense simply by showing that it relied on a general [regulation] that provided no

opinion regarding the employer’s particular situation.’” Id. at *18 (quoting Cole, 824 F.2d at 928)).

       Nor does there exist a disputed issue of material fact as Defendant contends. The evidence

on the record is not disputed between the parties. Defendant relied on the advice of counsel—not

a written administrative interpretation—in making its determination. Because Defendant has failed

to provide or even reference a written administrative regulation, order, ruling, approval, or

interpretation from the Department of Labor to support its § 259 good faith defense—as it must in

this situation because it has been presented with a properly supported motion for summary

judgment—Plaintiffs are entitled to summary judgment on the issue. Cusumano, 390 F. Supp. 2d

at 1222.




                                           Page 29 of 42
                      b.      29 U.S.C. § 260

       The good faith defense contained within 29 U.S.C. § 260 operates differently than the § 259

good faith defense. The § 259 defense functions as a complete bar to FLSA claims, whereas the

§ 260 defense is only applicable to the determination of damages after an FLSA violation has been

established. Cusumano, 390 F. Supp. 2d at 1223. According to the liquidated damages provision

of the FLSA, an employer can only be liable to an employee for unpaid minimum wages, unpaid

overtime compensation, and liquidated damages resulting from a violation of the FLSA. 29 U.S.C.

§ 216(b). Thus, “[o]nly a violation of the FLSA results in a right to liquidated damages under the

Act.” Atlanta Prof’l Firefighters Union, Local 134 v. City of Atlanta, 920 F.2d 800, 806 (11th

Cir.1991). The § 260 good faith defense then provides that in an FLSA action “to recover unpaid

minimum wages, unpaid overtime compensation, or liquidated damages,” a court may choose to

award no liquidated damages “if the employer shows . . . that the act or omission giving rise to

such action was in good faith and that he had reasonable grounds for believing that his act or

omission was not a violation of the [FLSA].” A § 260 good faith defense is therefore not ripe for

consideration until after an FLSA violation has been established. Cusumano, 390 F. Supp. 2d at

1222–23; Parker v. TaxPrep1, Inc., No. 5:13-cv-451-Oc-22PRL, 2015 U.S. Dist. LEXIS 95454,

at *8 (M.D. Fla. July 1, 2015). No such violation has yet been established by Plaintiffs.

Consequently, the Court will deny Plaintiffs’ MSJ to the extent that it seeks summary judgment

on the § 260 good faith defense.

               5.     Fluctuating Workweek Method

       FLSA regulations provide that, “[w]here there is a clear mutual understanding” between

an employer and employee, a salaried employee may have fluctuating work hours from week to

week and still be paid a regular salary as a fixed amount for whatever hours are worked even when




                                          Page 30 of 42
those hours vary from week to week. 29 C.F.R. § 778.114(a). This is referred to as a fluctuating

workweek. Id. The fluctuating workweek does not relieve an employer of minimum wage

requirements, id. at § 778.114(c), but it does affect the method for calculating overtime pay, id. at

§ 778.114(a). Under the FLSA standard method for overtime compensation, an employee must be

paid at a rate of one and one-half times the regular hourly rate of pay for any hours worked over

forty in a week. Allen v. SunTrust Banks, Inc., No. 1:06-cv-3075-RWS, 2008 U.S. Dist. LEXIS

73453, at *11 (N.D. Ga. Sep. 24, 2008) (citing 29 U.S.C. § 207(a)(1); 29 C.F.R. § 778.107). Under

the fluctuating workweek method for overtime compensation, the FLSA regulations permit an

employee to be paid for overtime hours at a rate of one-half the regular hourly rate. Id. (citing 29

C.F.R. § 778.114(a)).

       Plaintiffs argue that Defendant may not apply the fluctuating workweek method for

calculation of overtime wages for Plaintiffs’ misclassification claims and that Plaintiffs are instead

due one and one-half times their hourly wages for unpaid overtime. Plaintiffs first request summary

judgment on this issue as a matter of law, asserting that the fluctuating workweek method can

never be applied in a misclassification case. Alternatively, Plaintiffs contend that even if they are

incorrect solely as a matter of law, then the Court should still grant summary judgment on the issue

in this case because the specific facts prevent the fluctuating workweek method from being

properly applied. Defendant states that it is not attempting to apply the fluctuating workweek

method in this case. Rather, Defendant simply asserts that “[t]he half-time method of calculating

damages is appropriate in FLSA cases where the employee’s salary was intended to compensate

him or her for all hours worked.” (Doc. 89 at 14).

       The FLSA regulations require four criteria to be met in order for an employer to implement

a fluctuating workweek for the purposes of FLSA:




                                           Page 31 of 42
               (1) the employee clearly understands that the straight-salary covers
                   whatever hours he or she is required to work;
               (2) the straight-salary is paid irrespective of whether the workweek
                   is one in which a full schedule of hours are worked;
               (3) the straight-salary is sufficient to provide a pay-rate not less than
                   the applicable minimum wage rate for every hour worked in
                   those workweeks in which the number of hours worked is
                   greatest; and
               (4) in addition to straight-salary, the employee is paid for all hours
                   in excess of the statutory maximum at a rate not less than one-
                   half the regular rate of pay.

Garcia v. Yachting Promotions, Inc., 662 F. App’x 795, 797 (11th Cir. 2016) (citing 29 C.F.R.

§ 778.114). Here, the Court will first look to the last element, requiring that an employee is paid

overtime at a rate of not less than one-half the regular rate of pay. It is uncontested that Defendant

“did not keep track of the Sales’ Coordinators’ hours worked prior to November 2016.” (Doc. 82-

2 at 1 (admitting); Doc. 82-3 at 21). Similarly, it is uncontested that Defendant also did not pay

any overtime to Sales Coordinators’ prior to November 2016, (Doc. 82-3 at 12–13), nor could it

have because it is “without knowledge” of whether the Sales Coordinators worked overtime,

(Def.’s Resps. to Pls.’ First Req. for Admiss., Doc. 82-15, at 3). Defendant provides no counter

argument or record citations to the contrary. In fact, Defendant explicitly states that it “does not

allege that the fluctuating work week applies.” (Doc. 89 at 3).

       The FLSA criteria for applying the fluctuating workweek method are conjunctive.

Plaintiffs have clearly met their summary judgment burden as to negating one of those criteria,

and Defendant has not come forth with evidence to the contrary. Therefore, Plaintiffs are entitled

to summary judgment on this issue, and the Court need not address any of Plaintiffs remaining

arguments regarding the propriety of applying the fluctuating workweek method to




                                            Page 32 of 42
misclassification claims. The Court will grant summary judgment to Plaintiffs that Defendant may

not apply the fluctuating workweek for calculating overtime prior to November 2016. 8

                6.     Defendant’s Recordkeeping of Sales Coordinators’ Time Records

       Plaintiffs move for summary judgment on the issue of whether Defendant maintained

appropriate documentation of Sales Coordinators’ time records. Plaintiffs couch this portion of its

motion as a request for judgment that Plaintiffs’ “can prove their claim at trial by a just and

reasonable inference.” (Doc. 82 at 23–24); see Anderson v. Mt. Clemens Pottery Co., 328 U.S.

680, 686–88 (1946), superseded on other grounds by statute, 29 U.S.C. § 254(a), as recognized

in, Integrity Staffing Solutions, Inc. v. Busk, 574 U.S. 27 (2014). Defendant, rather than disputing

the substance of whether it appropriately kept time records, argues that “[t]he evidentiary standard

by which Plaintiffs need to prove . . . their case” is not an appropriate determination for the Court

to make on summary judgment. (Doc. 89 at 14). In response, Plaintiffs point to Federal Rule of

Civil Procedure 56(g) and argue that they are simply asking the Court to grant partial summary

judgment as to this issue by ruling on whether Defendant kept time records for its Sales

Coordinators.

       On consideration of a motion for summary judgment, “[i]f the court does not grant all the

relief requested . . . it may enter an order stating any material fact . . . that is not genuinely in

dispute and treating the fact as established in the case.” Fed. R. Civ. P. 56(g). The purpose of this

rule is to allow a court to “salvage some of the judicial effort involved in the denial of a motion

for summary judgment and to streamline the litigation process by narrowing the triable issues.”

United States v. Khan, No. 3:17-cv-965-J-PDB, 2019 U.S. Dist. LEXIS 27270, at *43 (M.D. Fla.



       8
         The Court notes that it does not consider whether summary judgment on the method of
calculating damages is appropriate pursuant to some method other than the fluctuating workweek
because neither party has moved for summary judgment on this issue.



                                           Page 33 of 42
Feb. 21, 2019) (quoting D’Iorio v. Winebow, Inc., 68 F. Supp. 3d 334, 356 (E.D.N.Y. 2014)

(discussing the purposes of Rule 56(g)). Whether to enter an order pursuant to Rule 56(g) is

discretionary. Id.

       Pursuant to Rule 56(g), the Court will take this opportunity to salvage some of the judicial

effort involved in ruling on the parties’ cross motions for summary judgment. Defendant plainly

admits that it “did not keep track of the Sales’ Coordinators’ hours worked prior to November

2016.” (Doc. 82-2 at 1 (admitting); Doc. 82-3 at 21). Defendant has not presented any evidence to

the contrary, nor even argued this is untrue. Plaintiffs have also produced evidence—which

Defendant has not disputed—that Defendant did not keep complete time records for its Sales

Coordinators since November 2016. (See Brennan Dep., Doc. 82-12, at 3–8). However, other than

the undisputed fact that the time records kept by Defendant from November 2016 forward are not

complete, the full extent or sufficiency of those records is not clear from the evidence on the record.

Therefore, the Court will grant Plaintiffs’ MSJ to the extent that it seeks a finding that Defendant

did not keep track of the Sales Coordinators’ hours worked prior to November 2016 and did not

keep complete records of the Sales Coordinators’ time from November 2016 forward. See Belloso

v. Asplundh Tree Expert, No. 6:17-cv-2020-Orl-40GJK, 2019 U.S. Dist. LEXIS 136573, at *11

(M.D. Fla. July 16, 2019).

       The Court next turns to Plaintiffs’ request for summary judgment on the just and reasonable

inference standard. Anderson, the case cited in Plaintiffs’ MSJ, “recognized that once a plaintiff

establishes a violation of the FLSA, the plaintiff must establish damages.” Brown v. Family Dollar

Stores of Ind., LP, 534 F.3d 593, 595 (7th Cir. 2008) (citing Anderson, 328 U.S. at 688). To

establishing damages in a situation “where an employer failed to keep the proper and accurate

records required by the FLSA, the employer rather than the employee should bear the




                                            Page 34 of 42
consequences of that failure.” Id. (citing Anderson, 328 U.S. at 688). Thus, “[w]hen an employer

fails to keep accurate and adequate records, Anderson says that ‘an employee has carried out his

burden if he proves that he has in fact performed work for which he was improperly compensated

and if he produces sufficient evidence to show the amount and extent of that work as a matter of

just and reasonable inference.’” Jenkins v. Anton, 922 F.3d 1257, 1271 (11th Cir. 2019) (emphasis

omitted) (quoting Anderson, 328 U.S. at 687). “The burden then shifts to the employer to come

forward with evidence of the precise amount of work performed or with evidence to negative the

reasonableness of the inference to be drawn from the employee’s evidence. If the employer fails

to produce such evidence, the court may then award damages to the employee, even though the

result be only approximate.” Etienne v. Inter-Cty. Sec. Corp., 173 F.3d 1372, 1375–76 (11th Cir.

1999) (quoting Anderson, 328 U.S. at 683–84).

       Here, the Court has declined to grant summary judgment on the defenses of the

administrative exemption and the combination exemption. Thus, Plaintiffs have not yet established

a violation of the FLSA nor have they shown that they were improperly compensated. Indeed, if

Defendant proves a proper FLSA exemption moving forward, there still exists the possibility that

Defendant was in full compliance with the FLSA, and Plaintiffs’ FLSA claims fail. However, this

does not preclude the Court from granting summary judgment on a purely legal issue. The Eleventh

Circuit has applied the Anderson “burden-shifting analysis in situations where no records were

kept at all or no overtime was recorded.” Etienne, 173 F.3d at 1376 (collecting cases). As the Court

has determined above, this is true in the instant case for Sales Coordinators’ hours prior to

November 2016, so the Anderson standard will apply if Defendant does not establish an FLSA

exemption at trial. Jenkins, 922 F.3d at 1271. However, as discussed above, there is not enough

evidence on the record to demonstrate the insufficiency of time records from November 2016




                                          Page 35 of 42
forward, so the Court cannot reach a conclusion regarding the appropriate evidentiary burden for

damages—if the issue of damages is reached at trial—for that time period. See Etienne, 173 F.3d

at 1376 (declining to find error and affirming when the district court declined to instruct the jury

as to the Anderson standard when the plaintiff failed to show time records “were inaccurate and

incomplete to any significant degree”). Therefore, the Court will grant Plaintiffs’ request for

summary judgment as to the applicability of the Anderson standard for the time period prior to

November 2016, and the Court will decline summary judgment as to the time period from

November 2016 forward.

                7.      Sales Coordinators’ Overtime Hours

        Plaintiffs move for summary judgment on the issue of whether Defendant’s Sales

Coordinators were “compensated overtime in accordance with the FLSA.” (Doc. 82 at 25).

Plaintiffs contend that granting summary judgment on this question would “leav[e] open for trial

any viable exemption defense and the measurement of the Sales Coordinators’ damages.” (Id.).

Defendant does not dispute the underlying facts presented by Plaintiffs in support of this argument.

Rather, Defendant contends that granting summary judgment as to the issue as phrased by

Plaintiffs would in essence be granting summary judgment on Plaintiffs’ case-in-chief and would

only leave open the question of damages. Defendant believes that this is inappropriate because it

has asserted exemptions as defenses to the FLSA claims.

        As a threshold issue, “[a] claim of exemption under the FLSA is an affirmative defense.”

Morrison v. Exec. Aircraft Refinishing, Inc., 434 F. Supp. 2d 1314, 1318 (S.D. Fla. 2005); U.S.

CFTC v. S. Tr. Metals, Inc., 894 F.3d 1313, 1324 (11th Cir. 2018). As previously explained to the

parties in this case, an affirmative defense operates not to dispute the allegations of a complaint

but rather to “avoid[] liability, wholly, or partly, by new allegations of excuse, justification or other




                                             Page 36 of 42
negating matters.” (Nov. 28, 2017 Report and Recommendation, Doc. 19, at 2, adopted by, Jan.

16, 2018 Order, Doc. 34, at 1 (citing VP Props. & Devs., LLLP v. Seneca Specialty Ins. Co., 645

F. App’x 912, 916 (11th Cir. 2016) (citation omitted))). Thus, Plaintiffs’ request for summary

judgment on issues of fact to support elements of an FLSA claim is not improper, even though

Defendant still has affirmative defenses under consideration after issuance of this summary

judgment Order.

       As discussed above, the Court will exercise its discretionary authority pursuant to Rule

56(g) and make a determination at the summary judgment stage on any material facts not in

dispute. First, it is undisputed that Defendant’s stores in question are ordinarily open Monday

through Friday from 7:00 AM to 5:30 PM. (Doc. 82-3 at 24; Doc. 82-5 at 6). While Sales

Coordinators were expected to complete their work between the scheduled hours of 7:00 AM and

5:00 PM, they were also expected to arrive fifteen to twenty minutes prior to opening and, when

necessary, stay approximately one-half hour after closing. (Doc. 82-5 at 6–7). Sales Coordinators

were also permitted to take an unspecified amount of time for lunch as long as there was

appropriate coverage at the store. (Id. at 7). These facts are well-documented in the record and

undisputed by Defendant, so the Court will grant summary judgment as to the determination of the

days and hours worked insofar as specified above.

       However, as discussed above regarding the salary basis element of the administrative

exemption, there exists a disputed issue of material fact as to whether Sales Coordinators were

paid on a salary or hourly basis. Therefore, the Court cannot yet determine whether Defendant’s

Sales Coordinators were “compensated overtime in accordance with the FLSA,” (Doc. 82 at 25),

because if they were exempt then they would not have been due overtime compensation. Summary

judgment will be denied as to this point.




                                            Page 37 of 42
       Second, Plaintiffs contend that it is undisputed that Defendant “failed to pay Sales

Coordinator’s proper overtime once they were classified as entitled to overtime after November

2016.” (Doc. 82 at 25). Unhelpfully, Defendant has failed to provide any argument or citation to

record evidence in dispute of this statement. Nonetheless, the evidence on the record does not show

exactly what Plaintiffs suggest. Rather, Defendant has admitted that “it discovered an error in its

payroll vendor’s system which led to a miscalculation.” (Doc. 82-4 at 5). This evidence shows that

Defendant admits to an error in paying wages, but Defendant has not admitted that it failed to pay

proper overtime. The source of the error—unpaid overtime or otherwise—is not evident from the

facts on record at this stage. Thus, Plaintiffs’ request for summary judgment will be denied on this

issue and the follow-up issue of whether Defendant knew of Sales Coordinators working improper

overtime hours.

       C.      Analysis—Tortious Interference Claim

       Under Florida law, the elements of tortious interference with a business relationship are

“(1) the existence of a business relationship[;] (2) knowledge of the relationship on the part of the

defendant; (3) an intentional and unjustified interference with the relationship by the defendant;

and (4) damage to the plaintiff as a result of the breach of the relationship.” Ethan Allen, Inc. v.

Georgetown Manor, Inc., 647 So. 2d 812, 814 (Fla. 1994).

       Defendant moves for summary judgment on Reese’s tortious interference claim. Defendant

argues that it was justified in sending the cease and desist letter for two reasons. First, Defendant

contends that sending of the letter is protected by Defendant’s First Amendment rights pursuant to

the Noerr doctrine. E. R. Presidents Conference v. Noerr Motor Freight, Inc., 365 U.S. 127 (1961).

Second, Defendant argues that Reese cannot demonstrate the tortious interference element of

unjustified interference. Reese counters that Defendant has waived any defense based on the Noerr




                                           Page 38 of 42
doctrine by not pleading it; even if a Noerr defense has not been waived, it is not applicable to the

facts of this case; and there are disputed issues of material fact which prevent summary judgment

on Reese’s tortious interference claim.

       The Noerr-Pennington 9 doctrine “protects private efforts to influence government officials

in creating or implementing legislation that has anticompetitive effects [by] protect[ing] First

Amendment rights to assemble and petition government.” Tec Cogeneration v. Fla. Power & Light

Co., 76 F.3d 1560, 1570 (11th Cir. 1996). The Eleventh Circuit Court of Appeals has not addressed

the applicability of the Noerr-Pennington doctrine in cases that fall completely outside of the scope

of antitrust litigation, and district courts within the Eleventh Circuit have only done so rarely.

Silverhorse Racing, LLC v. Ford Motor Co., No. 6:16-cv-53-Orl-22KRS, 2016 U.S. Dist. LEXIS

185749, at *5, *7–8 (M.D. Fla. Apr. 27, 2016).

       The threshold question here is whether the Noerr-Pennington doctrine can be applied to a

state-law tortious interference claim that is unrelated to an antitrust action or the petitioning of

government officials. Defendant has not cited—and the Court has not independently located—any

case in the Eleventh Circuit where the Noerr-Pennington doctrine has been applied to facts similar

to the instant situation. Therefore, based on the legal authority currently before the Court, as

applied to the facts of this case, the Court finds that Noerr-Pennington is not applicable here. Slip-

N-Slide Records, Inc. v. TVT Records, LLC, No. 05-21113-CIV-TORRES CONSENT, 2007 U.S.

Dist. LEXIS 9014, at *21–22 (S.D. Fla. Feb. 8, 2007) (declining to “extend the Noerr-Pennington

doctrine to bar . . . traditional state-law tort claims” and noting that “[f]rankly, the doctrine has

likely been extended far beyond what the exercise of judicial restraint should allow”); but see



       9
         Defendant refers to its asserted defense as the Noerr doctrine, but the doctrine is actually
created by two United States Supreme Court cases— Noerr, 365 U.S. 127 (1961) and United Mine
Workers v. Pennington, 381 U.S. 657 (1965).



                                           Page 39 of 42
Silverhorse Racing, 2016 U.S. Dist. LEXIS 185749, at *9 (applying Noerr-Pennington to a

tortious interference claim related to alleged trademark infringement). The Court does not reach

any conclusion as to whether some other form of protection akin to Noerr-Pennington may apply

here. See Atico Int’l USA, Inc. v. Luv N’ Care, Ltd., No. 09-60397-CIV, 2009 U.S. Dist. LEXIS

73540, at *6 (S.D. Fla. Aug. 19, 2009) (citing McGuire Oil Co. v. Mapco, Inc., 958 F.2d 1552,

1561 (11th Cir. 1992)). Therefore, the Court need not determine whether Defendant waived any

defense pursuant to Noerr-Pennington because the Court finds that the doctrine does not apply

here.

         Looking to the elements of a tortious interference claim, Defendant asserts that it is entitled

to summary judgment because Plaintiffs cannot demonstrate the third required element—an

intentional and unjustified interference with the business relationship by Defendant. Plaintiffs

argue that there exists a disputed issue of material fact that precludes summary judgment on this

issue.

         Defendant does not have a copy of an executed non-compete or non-solicitation agreement

for Reese. (Corp. Rep. Dep., Doc. 87-11, at 7). And the new employment checklist for Reese

indicates that the Agreements were not completed, at least not at the time of Reese’s hiring.

(Thompson Dep., Doc. 87-10, at 6–9). The only evidence on the record suggesting that a version

of the Agreements executed by Reese even exists is the statement of one of Defendant’s

employees. (Doc. 84-1 at 2; Defs.’ Answers to Pl.’s Interrogs., Doc. 87-21, at 2). Thus, this is a

disputed fact, which cannot currently be resolved by the evidence on the record. Therefore, the

Court cannot determine whether Defendant’s action of sending the cease and desist letter was

unjustified—part of the third element of a tortious interference claim—because the Court does not

have undisputed evidence showing that signed Agreements ever existed. If executed Agreements




                                             Page 40 of 42
did exist, then Defendant’s action of sending the letter may have been justified, but if the executed

Agreements for Reese never existed, then the justification for the letter would disappear.

Defendant has failed to meet its burden on summary judgment for Reese’s tortious interference

claim, so Defendant’s MSJ will be denied as to this claim.

                                       IV.      CONCLUSION

       In accordance with the foregoing, it is ORDERED and ADJUDGED as follows:

           1. Plaintiff Reese’s Renewed Motion to Have the Final Judgment Include Punitive

               Damages (Doc. 83) is GRANTED.

           2. Plaintiffs’ Motion for Partial Summary Judgment (Doc. 82) is GRANTED in part

               and DENIED in part. Plaintiffs’ MSJ is GRANTED as to the following

               undisputed material facts and issues of law:

                   a. Defendant is not entitled to the commissioned work exemption.

                   b. Defendant is not entitled to the 29 U.S.C. § 259 good faith defense.

                   c. Defendant may not use the fluctuating workweek method to calculate

                       overtime prior to November 2016.

                   d. Defendant did not keep track of the Sales Coordinators’ hours worked prior

                       to November 2016 and did not keep complete records of the Sales

                       Coordinators’ hours worked from November 2016 forward.

                   e. The Anderson standard applies for the time period prior to November 2016.

                   f. Defendant’s stores are ordinarily open Monday through Friday from 7:00

                       AM to 5:30 PM. Sales Coordinators were expected to arrive fifteen to

                       twenty minutes prior to opening and, when necessary, stay approximately

                       one-half hour after closing.




                                             Page 41 of 42
                    g. Plaintiffs’ MSJ is otherwise DENIED.

           3. Defendant’s Motion for Summary Judgment (Doc. 84) is DENIED.

       DONE and ORDERED in Orlando, Florida on January 16, 2020.




Copies furnished to:

Counsel of Record




                                         Page 42 of 42
